DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1, 5-8, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over SK Energy Co., Ltd., (Korean Unex. Publ. No. KR 10-2010-0097504 A, hereinafter “SK”) in view of Yun (Korean Unex. Publ. No. KR 10-2014-0143076 A, hereinafter “Samsung”).
Specifically, regarding Claim 1, SK discloses a battery management system, comprising: a plurality of slave controllers each electrically connectable to a respective one of a plurality of battery modules and each disposed in a respective one of a plurality of regions (Abstract, Claim 1 of SK), a plurality of temperature sensors each disposed in a respective one of the plurality of regions (See the first paragraph of “means to solve the problem”), and a master controller communicably coupled to the plurality of temperature sensors (See, e.g., the 3rd paragraph of the Detailed Description on page 5) by a wired network (see, e.g., p. 4, Means to solve the problem, paragraph 4), and communicably coupled to the plurality of slave controllers by a wireless network (see, e.g., p. 4, Means 
However, Samsung discloses that each of the plurality of slave controllers is configured to transmit a temporary identification (ID), which is preassigned to the respective slave controller, to the master controller through the wireless network (p. 20 of the English translation attached hereto), select one of a plurality of temporary IDs received from the plurality of slave controllers, transmit an operation command to the slave controller to which the selected temporary ID is preassigned, through the wireless network, after transmitting the operation command, receive a plurality of temperature measurement signals from the plurality of temperature sensors through the wired network (p. 20, the last paragraph), and determine a region in which the slave controller to which the selected temporary ID is preassigned is disposed among the plurality of regions, based on the plurality of temperature measurement signals (p. 15, the 2nd to the last paragraph, each of pp. 17, 18, and 19, the last paragraph).  
Samsung indicates that first to nth slave controllers (420-1 to 420-n) transmit frame signals (D1 to Dn), including the IDs of the slave controllers, to a master controller (410) in order to prevent a data collision (see Samsung, ¶ [0092]), that the master controller (410) may receive the transmitted frame signals (D1 to Dn) and carry out a necessary process (see Samsung, ¶ [0092]), and that the master controller (410) may transmit a frame signal (Cs), including a command, to a fourth bus line (430), the frame signal (Cs) including an ID allocation command (see Samsung, ¶ [0091]).  Further, with respect to difference 2, SK indicates that battery cell pack information about the voltage and temperature of one or more battery cells that are included in each battery cell pack is 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Samsung with the system of SK such that the slave controllers are compatible with each other without restrictions and to minimize manufacturing costs (see, e.g., Effects of the Invention, p. 9).
Regarding Claim 5, the combination of SK and Samsung discloses substantially all of the limitations of the present invention, but does not disclose the claimed unit, and SK further discloses that the master controller is further configured to: determine a temperature value of each of the plurality of regions based on the plurality of temperature measurement signals (Abstract), and Samsung further discloses determin[ing] that the slave controller, to which the selected temporary ID is preassigned, is disposed in a region having a maximum temperature value among the plurality of regions (p. 20, last paragraph; inherent when the sensed temperature value is a maximum value).
Regarding Claim 6, SK discloses that the wired network includes a plurality of sensing lines electrically each connected between a respective one of the plurality of temperature sensors and a respective one of a plurality of input ports provided in the master controller on a one-to-one basis (FIG. 1, p. 3, Background Art, the last paragraph). 
Regarding Claims 7 and 8, the combination of SK and Samsung discloses substantially all of the limitations of the present invention, but does not disclose the claimed setting of a regular ID of the slave controller to which the selected temporary ID is preassigned.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to, (i) based on position information corresponding to a determined region, to utilize a regular ID based on a temporary ID, as recited in Claim 7, and (ii) transmit the regular ID to the slave controller to which the selected temporary ID is preassigned through the wireless network (inherent to avoid data collision), as recited in Claim 8, to avoid data collision via optimal ID establishment since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980).
Claims 13 and 15-18, are directed to a method but include the same scope of limitations as those of Claims 1, 5, 7, and 8, and are rejected for the same reasons as those shown above.

Claims 2-4, 9-12, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of SK and Samsung in view of Zhang (U.S. Pat. No. 8,723,481). 
The combination of SK and Samsung discloses substantially all of the limitations of the present invention, but does not disclose the claimed unit.  However, Zhang discloses that each of a plurality of controllers comprises a balancing unit electrically connectable to a plurality of battery cells included in a respective battery module of the battery modules to which the slave controller is electrically connected, and wherein the balancing unit is configured to selectively discharge at least one of the plurality of battery cells (Abstract, col. 5, ll. 4-20; see also col. 1, l. 50 - col. 2, l. 11), as recited in Claim 2, (ii) that the operation command comprises a forced balancing signal, and each of the plurality of slave controllers is configured to activate the balancing unit comprised therein when the forced balancing signal is received through the wireless network (col. 5, ll. 4-23), as recited in Claim 3, (iii) that the balancing unit is configured to discharge at least one of the plurality of battery cells electrically connected to the balancing unit when the balancing unit is activated (Abstract, col. 5, ll. 4-20), as recited in Claim 4, (iv) that each of the plurality of slave controllers is configured to selectively discharge at least one of the plurality of battery modules in accordance with the operation command from the master controller (inherently disclosed at col. 5, ll. 4-20), as recited in Claim 11.
  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the system of SK and Samsung to ensure a uniform charge and discharge across a plurality of cells. 
Regarding Claims 9 and 10, SK discloses substantially all of the limitations of the present invention, and further discloses a plurality of battery modules: and the battery management system of any claim 1 configured to manage the plurality of battery modules (Abstract, p. 4, Problem to be solved), but does not disclose the claimed pack.  However, Samsung discloses a battery pack (p. 18, paragraph 4), as recited in Claim 9, and (ii) an electric vehicle comprising the battery pack of claim 9 (p. 18, paragraph 4), as recited in Claim 10.    Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the system of SK and Samsung to provide a compact power source for vehicle operation.   
Regarding Claim 12, SK discloses substantially all of the limitations of the present invention, and SK discloses that the master controller is further configured to: determine a temperature value of each of the plurality of regions based on the plurality of temperature measurement signals (Abstract), and Samsung discloses determin[ing] that the slave controller to which the selected temporary ID is preassigned is disposed in a region having a maximum temperature value among the plurality of regions (p. 20, last paragraph; inherent when the sensed temperature value is a maximum value).
Claims 14 and 19 are directed to a method but include the same scope of limitations as those of Claim 2 and are rejected for the same reasons as those shown above.
Regarding Claim 20, the combination of SK, Samsung, and Zhang discloses substantially all of the limitations of the present invention, and Zhang further discloses that the master controller is further configured to identify each battery module in accordance with temperature changes sensed by the temperature sensors in response to the selective discharging of the battery modules (a selective discharge signal to a particular module would inherently require identification of the module for such a signal to be sent).    Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with the system of SK and Samsung to ensure a uniform charge and discharge across a plurality of cells. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833